Case: 21-40470     Document: 00516379192         Page: 1     Date Filed: 07/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-40470                            July 1, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sylvia P. Atkinson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:19-cr-1097-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Sylvia Atkinson held official positions in two Texas school districts.
   She used those positions to obtain money and other benefits in exchange for
   assisting others in securing contracts with the school districts. A jury found




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40470        Document: 00516379192         Page: 2   Date Filed: 07/01/2022




                                     No. 21-40470


   her guilty of various crimes. She challenges her conviction and sentence. We
   affirm.
                                          I.
             Sylvia Atkinson was a school official at Brownsville Independent
   School District (BISD) and Rio Hondo Independent School District
   (RHISD). An FBI investigation revealed she abused those positions by aiding
   others in securing contracts with BISD and RHISD in exchange for money
   and other benefits. Specifically, she caused items to be placed on the BISD
   Agenda for consideration or action by the BISD Board of Trustees, voted for
   those items, and ensured that there were enough votes for the items to pass
   and the contracts to be awarded.
             There were several separate incidents providing evidence of
   Atkinson’s guilt, much of which was provided by a cooperating individual
   (CI) and an undercover FBI agent. The main incident involved a fake film
   project. In 2018, while Atkinson was on the BISD Board of Trustees, she
   agreed with the CI to assist a purported film company to use BISD facilities
   to film a movie in exchange for bribes from the company. The undercover
   agent acted as an employee of the film company and bribed Atkinson with
   $10,000. The agent made an initial payment of $4,000 to Atkinson in
   exchange for her placing the film project proposal on a BISD Board of
   Trustees meeting agenda. He paid her the remaining $6,000 after the Board
   approved the movie production agenda item by unanimous vote.
             But the movie project was not the only incident. The Government put
   on evidence of numerous instances over several years where Atkinson used
   her position as a BISD or RHISD official to obtain money from companies or
   individuals in exchange for assistance in obtaining contracts with the school
   districts. For example, in 2015, while appellant was Assistant Superintendent
   for RHISD, the school district was considering purchasing computer tablets




                                          2
Case: 21-40470      Document: 00516379192          Page: 3   Date Filed: 07/01/2022




                                    No. 21-40470


   for students. Atkinson coached a bidder through the process, intervened on
   his behalf when his bid was submitted late, and was successful in helping him
   obtain the contract. She later paid the CI a kickback for his help with the
   tablet contract. The Government also put on evidence of another scheme
   involving a company called iTutor. Atkinson planned to assist iTutor as a
   consultant in securing a bid for tutoring programs and then receive a
   commission from their sales. In addition, the Government put on evidence of
   many occasions where Atkinson failed to disclose conflicts of interest and
   paid off others to support the projects from which she stood to benefit.
          The jury convicted Atkinson of conspiracy to commit bribery in
   violation of 18 U.S.C. § 371 (count 1); federal program bribery in violation of
   18 U.S.C. §§ 666(a)(1)(B) and 2 (count 2); and using facilities in interstate
   commerce to promote bribery of a public official in violation of 18 U.S.C.
   §§ 1952 and 2 (the Travel Act) (counts 3–8). The district court sentenced
   her to 80 months’ imprisonment on count 2 and 60 months’ imprisonment
   as to each of the other counts (all to be served concurrently), fined her
   $35,000, and imposed three years of supervised release. Atkinson timely
   appealed.
                                         II.
          Atkinson raises four sufficiency challenges on appeal. “[W]here a
   defendant objects to the sufficiency of the evidence in the district court, we
   review sufficiency de novo. When a sufficiency challenge is not preserved, we
   review for plain error.” United States v. Huntsberry, 956 F.3d 270, 282 (5th
   Cir. 2020) (internal citation omitted). “A defendant’s objection must be on
   the specific grounds he raises on appeal.” Id. (quoting United States v.
   Johnson, 943 F.3d 214, 221–22 (5th Cir. 2019)). With respect to her first three
   issues on appeal, our review is de novo because Atkinson properly preserved
   them. She failed to preserve her fourth issue on appeal, however, so our




                                          3
Case: 21-40470      Document: 00516379192           Page: 4   Date Filed: 07/01/2022




                                     No. 21-40470


   review is for plain error. We (A) start with the preserved challenges and de
   novo review, and then (B) turn to the forfeited challenge and plain-error
   review.
                                         A.
          When reviewing sufficiency challenges de novo, we accord
   “substantial deference to the jury verdict,” and we “must affirm a conviction
   if, after viewing the evidence and all inferences in the light most favorable to
   the prosecution, any rational trier of fact could have found the essential
   elements of the crime beyond a reasonable doubt.” United States v. Kieffer,
   991 F.3d 630, 634 (5th Cir. 2021) (quoting United States v. Suarez, 879 F.3d
   626, 630 (5th Cir. 2018) and United States v. Vargas-Ocampo, 747 F.3d 299,
   301 (5th Cir. 2014) (en banc)).
          Atkinson first argues there was legally insufficient evidence to sustain
   her conviction for conspiracy to commit bribery because she conspired only
   with a CI and undercover officer. See United States v. Manotas-Mejia, 824
   F.2d 360, 365 (5th Cir. 1987) (“[A] government agent cannot be a co-
   conspirator and . . . there can be no conspiracy between one defendant and a
   government informer.”). The Government counters that the district court
   properly instructed the jury “[t]he conspiracy must include the Defendant
   and at least one other member who was, at the time, not a Government agent
   or informant.” The Government also contends that the jury received
   evidence that Atkinson conspired with others beyond the CI and undercover
   officer. In numerous conversations with the CI and undercover agent, she
   revealed she worked with other individuals to accomplish the federal bribery
   scheme. We therefore hold that the evidence was sufficient for the jury to
   infer the existence of a conspiracy between Atkinson and those others. See
   United States v. Martinez, 900 F.3d 721, 728 (5th Cir. 2018) (“Evidence of a
   conspiracy and a defendant’s participation in it may be circumstantial, and a




                                          4
Case: 21-40470      Document: 00516379192          Page: 5    Date Filed: 07/01/2022




                                    No. 21-40470


   jury may infer that a conspiracy exists based on the presence, association, and
   concerted action of the defendant with others.” (quotation omitted)).
          In her second issue on appeal, Atkinson argues the evidence was
   legally insufficient to prove the school districts received “benefits in excess
   of $10,000 under a Federal program” as required by 18 U.S.C. § 666(b).
   Atkinson does not dispute the school districts received millions of dollars in
   federal funding during the relevant period. Instead, she contends that the
   Government failed to trace that federal money to specific programs within the
   schools. Precedent forecloses this argument. See, e.g., United States v.
   Richard, 775 F.3d 287, 293–94 (5th Cir. 2014) (accepting as sufficient
   evidence testimony explaining local school district received over $18 million
   in federal funds, but not requiring additional evidence tracing the funds to
   specific school programs).
          In Atkinson’s third issue on appeal, she argues the evidence was
   legally insufficient to prove the bribery involved “any thing of value of $5,000
   or more” as required by 18 U.S.C. § 666(a)(1)(B). She argues the “fictitious
   film project had no value, much less $5,000 or more.” However, she admits
   she “solicited and accepted $10,000 to place the fictitious film project on the
   BISD agenda and help it pass.” Her acceptance of a $10,000 bribe is
   sufficient evidence to support the jury’s conclusion that the transaction
   involved a thing of value of $5,000 or more. See United States v. Delgado, 984
   F.3d 435, 448 (5th Cir. 2021) (noting “bribe amount may suffice as a proxy
   for value” for purposes of § 666(a)(1)(B) (quotation omitted)).
                                         B.
          In her fourth issue on appeal, Atkinson argues the evidence is legally
   insufficient to sustain her convictions under the Travel Act because the
   predicate offense—bribery in violation of Texas law—does not qualify under
   18 U.S.C. § 1952. Because she did not make this argument below, our review




                                          5
Case: 21-40470       Document: 00516379192            Page: 6     Date Filed: 07/01/2022




                                       No. 21-40470


   is for plain error. See Huntsberry, 956 F.3d at 282 (“Where, as here, a
   defendant asserts specific grounds for a specific element of a specific count for
   a Rule 29 motion, he waives all others for that specific count.” (quotation
   omitted)); see also United States v. Kieffer, 991 F.3d 630, 639 (5th Cir. 2021)
   (Oldham, J., concurring in the judgment) (“[I]f the defendant wants to
   preserve an insufficient-evidence challenge for de novo review, he
   must . . . specify at trial the particular basis on which acquittal is sought so that
   the Government and district court are provided notice.” (quotation
   omitted)).
          On plain-error review, “[r]eversal is justified if there was (1) an error,
   that was (2) plain, that (3) affected the defendant’s substantial rights, and (4)
   seriously affected the fairness, integrity, or public reputation of judicial
   proceedings.” Huntsberry, 956 F.3d at 282–83. “[W]e have summarized the
   plain-error test’s application to unpreserved insufficiency claims by stating
   that the court will reverse only if there is a manifest miscarriage of justice.”
   United States v. Delgado, 672 F.3d 320, 331 (5th Cir. 2012) (en banc) (internal
   quotation marks omitted).
          Counts 3–8 of the superseding indictment alleged Travel Act
   violations predicated on bribery as defined by Texas law. See 18 U.S.C. § 1952
   (prohibiting using “any facility in interstate or foreign commerce, with intent
   to” carry on “any unlawful activity,” and defining “unlawful activity” to
   include “bribery . . . in violation of the laws of [a] State”); see also Tex.
   Penal Code § 36.02(a) (defining bribery offense). Appellant argues the
   district court should have applied the “categorical approach” in deciding
   whether Texas bribery qualifies as a predicate offense under the Travel Act.
   But she provides no reason to think reversal is warranted under the applicable
   plain-error test. We therefore hold reversal is not justified on this issue.




                                            6
Case: 21-40470      Document: 00516379192           Page: 7    Date Filed: 07/01/2022




                                     No. 21-40470


                                         III.
          Atkinson next argues the district court denied her Sixth Amendment
   right to a public trial by closing the courtroom during the testimony of an
   undercover officer. We review a timely objection to the district court’s
   courtroom closure de novo and will affirm “so long as the lower court had a
   ‘substantial reason’ for partially closing a proceeding.” United States v.
   Cervantes, 706 F.3d 603, 611–12 (5th Cir. 2013).
          Here, the district court had substantial reasons for partially closing the
   courtroom. The Government moved for a protective order asking the
   undercover FBI agent to testify outside the view of the public. It argued there
   was a substantial risk of danger for the agent and his family should his identity
   be revealed. The district court permitted the agent to testify in disguise. It
   also closed the courtroom to the public but ordered the audio feed of the
   testimony be played in a nearby courtroom, so that nothing was kept from the
   public. See United States v. Osborne, 68 F.3d 94, 98 (5th Cir. 1995) (“[T]he
   partial closing of court proceedings does not raise the same constitutional
   concerns as a total closure, because an audience remains to ensure the
   fairness of the proceedings.”). The district court explained its reasons in
   detail and concluded its protective measures were “necessary to protect from
   disclosure the true identity of the UC witness” and would “not unduly
   prejudice” appellant. That did not offend the Sixth Amendment.
          Atkinson also argues that the district court’s closure of the courtroom
   should be considered “total” instead of “partial” under Waller v. Georgia,
   467 U.S. 39, 48 (1984). It is unclear that the closure of a courtroom for the
   testimony of one out of sixteen witnesses constitutes “total” closure. It is
   particularly difficult to show a “total” closure where, as here, the district
   court ordered the audio feed of the undercover agent’s testimony to be
   played in a nearby courtroom, so that nothing was kept from the public. See




                                          7
Case: 21-40470      Document: 00516379192           Page: 8   Date Filed: 07/01/2022




                                     No. 21-40470


   Bowden v. Keane, 237 F.3d 125, 130 (2d Cir. 2001). But in any event,
   Atkinson’s claim would fail even under Waller’s total-closure standard. The
   court had an overriding interest in protecting the undercover agent’s
   identity; the court adopted procedures that were no broader than necessary
   to protect that agent’s identity; the court considered alternatives; and the
   court provided a detailed rationale, spanning more than four transcript pages,
   for its decision. See Waller, 467 U.S. at 48.
                                         IV.
          In her four remaining issues, Atkinson challenges the application of
   the Sentencing Guidelines and the substantive reasonableness of her
   sentence. We (A) start with the Guidelines, and then (B) turn to the
   substantive reasonableness of the sentence.
                                          A.
          “We review a district court’s interpretation of the sentencing
   guidelines de novo and its factual findings for clear error.” United States v.
   Soto, 819 F.3d 213, 216 (5th Cir. 2016) (quotation omitted). “Clear error
   exists if we are left with a definitive and firm conviction that a mistake has
   been made.” United States v. Roussel, 705 F.3d 184, 197 (5th Cir. 2013).
          Atkinson has not shown the district court clearly erred in sentencing.
   She first argues the district court erred in imposing a two-level enhancement
   under U.S.S.G. § 2C1.1(b)(1) for an offense “involv[ing] more than one
   bribe” because the Government only proved the payment of one bribe. But
   the district court pointed to several separate incidents and found “ample
   evidence demonstrates that the offense involved more than one bribe or
   extortion.” We are not “left with a definitive and firm conviction” that the
   district court made a mistake on this basis. Roussel, 705 F.3d at 197.




                                          8
Case: 21-40470      Document: 00516379192          Page: 9     Date Filed: 07/01/2022




                                    No. 21-40470


          Appellant next argues the district court erred by imposing a four-level
   enhancement under U.S.S.G. § 3B1.1(a) because Atkinson was “an organizer
   or leader of a criminal activity that involved five or more participants or was
   otherwise extensive.” The district court thoroughly evaluated this issue. And
   it concluded the PSR “identifie[d] several individuals who would qualify as
   participants” and found that “Dr. Atkinson was an organizer or leader of
   criminal activity that involved five or more participants and that was, in any
   event, otherwise extensive.” We identify no clear error here.
          Atkinson also argues the district court clearly erred in refusing to
   apply a downward adjustment under U.S.S.G. § 2X1.1(b)(2) because she did
   not commit all the acts necessary for the successful completion of the offense.
   She argues the offense was incomplete because the actual benefit she
   received was less than the amount she intended to receive. The district court
   rejected this argument and found that “Dr. Atkinson, as demonstrated by the
   facts in the PSR that are supported by sufficient indicia of reliability to
   support their accuracy . . . indeed committed all the acts necessary for the
   successful completion of the substantive offense with the exception of . . . the
   telehealth one.” Because the district court omitted the telehealth venture
   from the calculation, it attributed a $46,000 benefit amount to Atkinson
   (lowered from $56,000). The $46,000 amount was supported by the
   evidence, but even assuming the government failed to show every payment
   was made, Atkinson had completed all of the actions needed to receive the
   money. The district court did not clearly err in refusing to apply the
   downward adjustment.
                                         B.
          Atkinson’s    within-guidelines     sentence    is   not   substantively
   unreasonable. We consider the substantive reasonableness of a sentence
   imposed under an abuse-of-discretion standard. Gall v. United States, 552




                                          9
Case: 21-40470    Document: 00516379192           Page: 10   Date Filed: 07/01/2022




                                   No. 21-40470


   U.S. 38, 51 (2007). And we presume that a within-guidelines sentence is
   reasonable. United States v. Jenkins, 712 F.3d 209, 214 (5th Cir. 2013). The
   district court considered Atkinson’s arguments and thoroughly explained
   why its decision was justified under the 18 U.S.C. § 3553(a) factors. The
   court highlighted “the seriousness of the offense, the need to promote
   respect for the law, and the need to provide a just punishment weigh heavily
   toward a stricter sentence.” It emphasized the need to deter future criminal
   conduct and protect the public, but it also acknowledged Atkinson’s
   “personal challenges.” Atkinson fails to rebut the presumption of
   reasonableness for her within-guidelines sentence.
         AFFIRMED.




                                        10